Title: To George Washington from Brigadier General Alexander McDougall, 17 April 1777
From: McDougall, Alexander
To: Washington, George

 

Sir
Peekskill [N.Y.] April 17th 1777

I was honored with the receipt of your favors of the 12th and 13th Instant, containing information against sundry Persons wickedly engaged in the service of the Enemy. You may rest assured no pains will be wanting to secure those miscreants. It’s probable Van Wagoner is secured; a person of his Character, being lately taken with a Number of Recruits for the Enemy. The late resolution of Convention, subjecting those Parricides to Martial Law, will rid the Country of many of them; and the Army of much trouble. Simon Mabee a Subject of this State, who was taken Prisoner with a Warrant from Mr Holland, to enlist Guides and Ax Men, is under Sentence of Death. It is gone to Convention for their approbation, I expect it’s return to Day. Two Privates of the Troops, raised in this State, were Sentenced to death by a respectable General Court Martial, for desertion. There have been so many instances, of that kind in this department, examplary and the severest punishment are become necessary. To put the burden and odium on the Commander in Chief, of affirming every such sentence, is in my Opinion ungenerous; the Officer in each department shou’d take his share in both. For these reasons, I have by virtue of the Power you gave me, approved of the Sentence, which is to be executed to morrow, with the utmost tenderness to the unhappy Prisoners. If these motives of my conduct, do not meet the General’s approbation, I shall be happy to be informed of it. I can with great truth declare, the above Considerations could alone prevailed on me, to have any concern with blood. There are about 140 Men here of Col. Swift and Col. Shepherd’s regiments, some without Arms, others have not had the small Pox. shall the former go on without, and the latter before they are innoculated? The Connecticut Militia will not come up to half the number you required. About 800 of them are now at this Post, and on several duties in this State. Fifty Sail of different Sizes have passed from the Eastward to New York. It is conjectured they have brought the Troops from Rhode Island, but it wants confirmation.
Inclosed you have a deposition, relative to the Enemy assertaining the Breadth of the Deleware, three Miles above Trent Town and the weekly strength of three York Regiments on the 11th Instant.
Lieut. Wells of Captain James Deany’s Company, and Col. Wards regiment has been at Bedford with four Men, ever since the regiment went to Jersey last Autumn, “with the Officers Baggage,” as he says, while two others of the same regiments, were at this Post, in charge of some regimental Baggage. About six weeks ago, he came to me for orders to draw provisions at that Town. I ordered him to put the regimental

Baggage in some secure place, and when that was done, I would give him further direction; I intended to Order him and the Men to Jersey, which I believe he suspected and went off, without doing what I ordered him, or coming for those directions. I have not heard of him since. The regimental Baggage by his carelessness was destroye’d by the Enemy. As the time of Service of that regiment is nearly expired, I judged it my duty, to give you this information, that such Steps may be taken with his pay, or any other you shall Judge necessary, to punish him for so great an abuse, and unsoldier like Conduct. While this Country is bleeding at every Pore, by an ambitious and unprovoked Enemy, her own Sons are Stabing her Vitals. wou’d to God the Army was rid of such disgraceful members of it. I have the Honor to be with great truth and regard Your Excellency’s very humble Servant

Alexr McDougall


P.S. Upon examining the Enemy’s amunition, I found one Swan and two buck Shot, made up with the Ball, at the Bottom of the Ca[r]tridge. Would it not be proper, to order ours to be made up in the same manner? It would expedite the loading with that mixture, and prevent the loss of the Small Shot, by the Carelessness of the Soldiers, which is but too often the case, by their being loose in their Pouches.

